



THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO 360 GLOBAL WINE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

SECURED REVOLVING NOTE

FOR VALUE RECEIVED, each of 360 GLOBAL WINE COMPANY, a Nevada corporation (the
“Parent”), and the other companies listed on Exhibit A attached hereto (such
other companies together with the Parent, each a “Company” and collectively, the
“Companies”), jointly and severally, promises to pay to LAURUS MASTER FUND,
LTD., c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland House, South
Church Street, George Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the
“Holder”) or its registered assigns or successors in interest, the sum of Three
Million Dollars ($3,000,000), without duplication of any amounts owing by the
Companies to the Holder under the Minimum Borrowing Notes (as defined in the
Security Agreement referred to below), or, if different, the aggregate principal
amount of all Loans (as defined in the Security Agreement referred to below),
together with any accrued and unpaid interest hereon, on July 7 , 2008 (the
“Maturity Date”) if not sooner  indefeasibly paid in full.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security and Purchase Agreement among the
Companies and the Holder dated as of the date hereof (as amended, modified
and/or supplemented from time to time, the “Security Agreement”).

The following terms shall apply to this Secured Revolving Note (this “Note”):

ARTICLE I
CONTRACT RATE AND MINIMUM BORROWING NOTE

1.1

Contract Rate.  Subject to Sections 3.2 and 4.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to the “prime rate” published in The Wall Street
Journal from time to time (the “Prime Rate”), plus two percent (2.0%) (the
“Contract Rate”).  The Contract Rate shall be increased or decreased as the case
may be for each increase or decrease in the Prime Rate in an amount equal to
such increase or decrease in the Prime Rate; each change to be effective as of
the day of the change in the Prime Rate.  Subject to Section 1.2, the Contract
Rate shall not at any time be less than eight percent (8.0%).  Interest shall be
(i) calculated on the basis of a 360 day year, and (ii) payable monthly, in
arrears, commencing on July 1, 2005 on the first business day of each
consecutive calendar month thereafter through and including the Maturity Date,
and on the Maturity Date, whether by acceleration or otherwise.



.




06/30/2005

 










--------------------------------------------------------------------------------



1.2

Contract Rate Adjustments and Payments.  The Contract Rate shall be calculated
on the last business day of each calendar month hereafter (other than for
increases or decreases in the Prime Rate which shall be calculated and become
effective in accordance with the terms of Section 1.1) until the Maturity Date
(each a “Determination Date”) and shall be subject to adjustment as set forth
herein.  If (i) the Parent shall have registered the shares of the Common Stock
underlying the conversion of each Minimum Borrowing Note, each Warrant and each
Option on a registration statement declared effective by the Securities and
Exchange Commission (the “SEC”), and (ii) the market price (the “Market Price”)
of the Common Stock as reported by Bloomberg, L.P. on the Principal Market for
the five (5) trading days immediately preceding a Determination Date exceeds the
then applicable Fixed Conversion Price by at least twenty-five percent (25%),
the Contract Rate for the succeeding calendar month shall automatically be
reduced by 200 basis points (200 b.p.) (2.0%) for each incremental twenty-five
percent (25%) increase in the Market Price of the Common Stock above the then
applicable Fixed Conversion Price. Notwithstanding the foregoing (and anything
to the contrary contained herein), in no event shall the Contract Rate at any
time be less than zero percent (0%).     

1.3

Allocation of Principal to Minimum Borrowing Note.  Notwithstanding anything
herein to the contrary, whenever during the Term the outstanding balance on the
Minimum Borrowing Note shall be less than the Minimum Borrowing Amount (such
amount being referred to herein as the “Transferable Amount”) to the extent that
the outstanding balance on the Revolving Note should equal or exceed $500,000,
that portion of the balance of the Revolving Note that exceeds $500,000, but
does not exceed the Transferable Amount, shall be segregated from the
outstanding balance under the Revolving Note and allocated to and aggregated
with the then existing balance of the next unissued serialized Minimum Borrowing
Note (the “Next Unissued Serialized Note”); provided that such segregated
balance shall remain subject to the terms and conditions of such Revolving Note
until a new serialized Minimum Borrowing Note is issued as set forth below.  The
Next Unissued Serialized Note shall remain in book entry form until the balance
thereunder shall equal the Minimum Borrowing Amount, at which time a new
serialized Minimum Borrowing Note in the face amount equal to the Minimum
Borrowing Amount will be issued and registered as set forth in the Registration
Rights Agreement (and the outstanding balance under the Revolving Note shall at
such time be correspondingly reduced in the amount equal to the Minimum
Borrowing Amount as a result of the issuance of such new serialized Minimum
Borrowing Note).

ARTICLE II
CONVERSION RIGHTS AND FIXED CONVERSION PRICE

2.1

Optional Conversion.  Subject to the terms of this Article II, the Holder shall
have the right, but not the obligation, at any time until the Maturity Date, or
during an Event of Default (as defined in Article III), and, subject to the
limitations set forth in Section 2.2 hereof, to convert all or any portion of
the outstanding Principal Amount and/or accrued interest and fees due and
payable into fully paid and nonassessable restricted shares of the Common Stock
at the Fixed Conversion Price (defined below).  For purposes hereof, subject to
Section 2.6 hereof, the initial “Fixed Conversion Price” means twenty five cents
$0.25.  The shares of Common Stock to be issued upon such conversion are herein
referred to as the “Conversion Shares.”



.




06/30/2005

2










--------------------------------------------------------------------------------



2.2

Conversion Limitation.  Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note an amount that would be convertible into that number of Conversion
Shares which would exceed the difference between (i) 4.99% of the issued and
outstanding shares of Common Stock and (ii) the number of shares of Common Stock
beneficially owned by the Holder, issuable to the Holder upon exercise of the
Warrants and issuable to the Holder upon exercise of the Options.  For purposes
of the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Exchange Act and Regulation 13d-3
thereunder.  The Conversion Shares limitation described in this Section 2.2
shall automatically become null and void following notice to any Company upon
the occurrence and during the continuance of an Event of Default, or upon 75
days prior notice to the Parent, except that at no time shall the number of
shares of Common Stock beneficially owned by the Holder exceed 19.99% of the
outstanding shares of Common Stock.  Notwithstanding anything contained herein
to the contrary, the provisions of this Section 2.2 are irrevocable and may not
be waived by the Holder or any Company.

2.3

Mechanics of Holder’s Conversion.  In the event that the Holder elects to
convert this Note into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion in
substantially the form of Exhibit B hereto (appropriately completed) (“Notice of
Conversion”) to the Parent and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees that are being converted.  On each Conversion Date (as hereinafter defined)
and in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Parent
within three (3) Business Days after the Conversion Date.  Each date on which a
Notice of Conversion is delivered or telecopied to the Parent in accordance with
the provisions hereof shall be deemed a Conversion Date (the “Conversion Date”).
 Pursuant to the terms of the Notice of Conversion, the Parent will issue
instructions to the transfer agent accompanied by an opinion of counsel within
two (2) Business Days of the date of the delivery to the Parent of the Notice of
Conversion and shall cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder by crediting the account of the
Holder’s designated broker with the Depository Trust Corporation (“DTC”) through
its Deposit Withdrawal Agent Commission (“DWAC”) system within five (5) Business
Days after receipt by the Parent of the Notice of Conversion (the “Delivery
Date”).  In the case of the exercise of the conversion rights set forth herein
the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Parent of the Notice of Conversion.  The
Holder shall be treated for all purposes as the record holder of the Conversion
Shares, unless the Holder provides the Parent written instructions to the
contrary.

2.4

Late Payments.  Each Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder.  As compensation to
the Holder for such loss, in addition to all other rights and remedies which the
Holder may have under this Note, applicable law or otherwise, the Companies
shall, jointly and severally, pay late payments to the Holder for any late
issuance of Conversion Shares in the form required pursuant to this Article II
upon



.




06/30/2005

3










--------------------------------------------------------------------------------



conversion of this Note, in the amount equal to $500 per Business Day after the
Delivery Date.  The Companies shall, jointly and severally, make any payments
incurred under this Section in immediately available funds upon demand.  

2.5

Conversion Mechanics.  The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal and interest and fees to be converted, if any, by the then applicable
Fixed Conversion Price.

2.6

Adjustment Provisions.  The Fixed Conversion Price and number and kind of shares
or other securities to be issued upon conversion determined pursuant to Section
2.1 shall be subject to adjustment from time to time upon the occurrence of
certain events during the period that this conversion right remains outstanding,
as follows:

(a)

Reclassification.  If the Parent at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal Amount
and accrued interest thereon, shall thereafter be deemed to evidence the right
to purchase an adjusted number of such securities and kind of securities as
would have been issuable as the result of such change with respect to the Common
Stock (i) immediately prior to or (ii) immediately after, such reclassification
or other change at the sole election of the Holder.

(b)

Stock Splits, Combinations and Dividends.  If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock
issued by the Parent in shares of Common Stock, the Fixed Conversion Price shall
be proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

(c)

Share Issuances.  Subject to the provisions of this Section 2.6, if the Parent
shall at any time prior to the conversion or repayment in full of the Principal
Amount issue any shares of Common Stock or securities convertible into Common
Stock to a Person other than the Holder (except (i) pursuant to Sections 2.6(a)
or (b) above; (ii) pursuant to options, warrants, or other obligations to issue
shares outstanding on the date hereof as disclosed to the Holder in writing; or
(iii) pursuant to options that may be issued under any employee incentive stock
option and/or any qualified stock option plan adopted by the Parent) for a
consideration per share (the “Offer Price”) less than the Fixed Conversion Price
in effect at the time of such issuance, then the Fixed Conversion Price shall be
immediately reset to such lower Offer Price.  For purposes hereof, the issuance
of any security of the Parent convertible into or exercisable or exchangeable
for Common Stock shall result in an adjustment to the Fixed Conversion Price
upon the issuance of such securities.

(d)

Computation of Consideration.  For purposes of any computation respecting
consideration received pursuant to Section 2.6(c) above, the following shall
apply:



.




06/30/2005

4










--------------------------------------------------------------------------------



(i)

in the case of the issuance of shares of Common Stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Parent for any underwriting of the issue or otherwise in connection
therewith;

(ii)

in the case of the issuance of shares of Common Stock for a consideration in
whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined in good faith by the
Board of Directors of the Parent (irrespective of the accounting treatment
thereof); and

(iii)

upon any such exercise, the aggregate consideration received for such securities
shall be deemed to be the consideration received by the Parent for the issuance
of such securities plus the additional minimum consideration, if any, to be
received by the Parent upon the conversion or exchange thereof (the
consideration in each case to be determined in the same manner as provided in
subsections (i) and (ii) of this Section 2.6(d)).

2.7

Reservation of Shares.  During the period the conversion right exists, the
Parent will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Note, the Warrants and the Options.  The Parent represents
that upon issuance, the Conversion Shares will be duly and validly issued, fully
paid and non-assessable.  The Parent agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Note.

ARTICLE III
EVENTS OF DEFAULT AND DEFAULT RELATED PROVISIONS

3.1

Events of Default.  The occurrence of an Event of Default under the Security
Agreement shall constitute an event of default (“Event of Default”) hereunder.  

3.2

Default Interest.  Following the occurrence and during the continuance of an
Event of Default, the Companies shall, jointly and severally, pay additional
interest on the outstanding principal balance of this Note in an amount equal to
two percent (2%) per month, and all outstanding Obligations, including unpaid
interest, shall continue to accrue interest at such  additional interest rate
from the date of such Event of Default until the date such Event of Default is
cured or waived.

3.3

Default Payment.  Following the occurrence and during the continuance of an
Event of Default, the Holder, at its option, may elect, in addition to all
rights and remedies of the Holder under the Security Agreement and the other
Ancillary Agreements and all obligations  and liabilities of each Company under
the Security Agreement and the other Ancillary Agreements, to require the
Companies, jointly and severally, to make a Default Payment (“Default Payment”).
 The Default Payment shall be 128% of the outstanding principal amount of the
Note, plus accrued but unpaid interest, all other fees then remaining unpaid,
and all other amounts payable hereunder.  The Default Payment shall be applied
first to any fees due and



.




06/30/2005

5










--------------------------------------------------------------------------------



payable to the Holder pursuant to the Notes, the Security Agreement and/or the
Ancillary Agreements, then to accrued and unpaid interest due on the Notes and
then to the outstanding principal balance of the Notes.  The Default Payment
shall be due and payable immediately on the date that the Holder has exercised
its rights pursuant to this Section 3.3.

ARTICLE IV
MISCELLANEOUS

4.1

Conversion Privileges.  The conversion privileges set forth in Article II shall
remain in full force and effect immediately from the date hereof until the date
this Note is indefeasibly paid in full and irrevocably terminated.

4.2

Cumulative Remedies.  The remedies under this Note shall be cumulative.

4.3

Failure or Indulgence Not Waiver.  (a) No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

4.4

Notices.  Any notice herein required or permitted to be given shall be in
writing and shall be deemed effective given (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
respective Company at the address provided for such Company in the Security
Agreement executed in connection herewith, and to the Holder at the address
provided in the Security Agreement for the Holder, with a copy to John E.
Tucker, Esq., 825 Third Avenue, 14th Floor, New York, New York 10022, facsimile
number (212) 541-4434, or at such other address as the respective Company or the
Holder may designate by ten days advance written notice to the other parties
hereto.  A Notice of Conversion shall be deemed given when made to the Parent
pursuant to the Purchase Agreement.

4.5

Amendment Provision.  The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

4.6

Assignability.  This Note shall be binding upon each Company and its successors
and assigns, and shall inure to the benefit of the Holder and its successors and
assigns, and may be assigned by the Holder in accordance with the requirements
of the Security Agreement.  No Company may not assign any of its obligations
under this Note without the prior written consent of the Holder, any such
purported assignment without such consent being null and void.



.




06/30/2005

6










--------------------------------------------------------------------------------



4.7

Cost of Collection.  In case of any Event of Default under this Note, the
Companies shall, jointly and severally, pay the Holder the Holder’s reasonable
costs of collection, including reasonable attorneys’ fees.

4.8

Governing Law, Jurisdiction and Waiver of Jury Trial.

(a)

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

(b)

EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY, ON THE ONE
HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE, THE SECURITY
AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY
AGREEMENTS PROVIDED, THAT EACH COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL
BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE HOLDER.  EACH COMPANY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY OBJECTION WHICH
IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS.  EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE
SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID

(c)

EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER, AND/OR ANY
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN



.




06/30/2005

7










--------------------------------------------------------------------------------



CONNECTION WITH THIS NOTE, THE SECURITY AGREEMENT, ANY OTHER ANCILLARY AGREEMENT
OR THE TRANSACTIONS RELATED HERETO OR THERETO.

4.9

Severability.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

4.10

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Companies to the Holder and thus refunded to the
Companies.

4.11

Security Interest and Guarantee.  The Holder has been granted a security
interest (i) in certain assets of the Companies as more fully described in the
Security Agreement and (ii) pursuant to the Stock Pledge Agreement dated as of
the date hereof.  The obligations of the Companies under this Note are
guaranteed by certain Subsidiaries of the Companies pursuant to the Subsidiary
Guaranty dated as of the date hereof.

4.12

Construction.  Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

[Balance of page intentionally left blank; signature page follows]



.




06/30/2005

8










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Company has caused this Secured Revolving Note to be
signed in its name effective as of this 7th day of July 2005.




 

360 GLOBAL WINE COMPANY

    

By:  ___________________________

 

Name:

Title:

WITNESS:




_________________________________

   

360 VIANSA LLC

By 360 Global Wine Company, its managing member

    

By:  ___________________________

Name:

Title:

WITNESS:




_________________________________

 




































.




06/30/2005

9










--------------------------------------------------------------------------------



EXHIBIT A

OTHER COMPANIES




1.

360 Viansa LLC, a Nevada LLC



--------------------------------------------------------------------------------



EXHIBIT B

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert the Secured Revolving Note)

The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Secured Revolving Note dated as of July 7
, 200 5 (the “Note”) issued by 360 GLOBAL WINE COMPANY (the “Parent”) and the
other Companies named and as defined therein into shares of Common Stock of the
Parent (“Shares) in accordance with the terms and conditions set forth in the
Note, as of the date written below.

Date of Conversion:




Conversion Price:




Shares To Be Delivered:




Signature:




Print Name:




Address:




Holder DWAC instructions







